MOREMEN, Judge.
The appellant instituted this action to condemn a right of way 1093 feet in. length, comprising 2.28 acres, across a part of appellees’ sixty acre tract of land in Green-up County for a pipe line easement. The right of ways for other portions for the pipe line were involved in United Fuel Gas Company v. Mauk, 272 S.W.2d 810 and United Fuel Gas Company v. Hieneman, 272 S.W.2d 813.
The commissioners’ award of $375 for the easement area was increased on appeal to the Greenup Circuit Court, where judgment was rendered for $2,000 — $800 for the easement area and $1,200 for resultant damages to the remainder of the tract. The only question on the trial below was the question of damages.
The facts are essentially the same and the questions involved herein are almost identical with those involved in two above cited cases.
Therefore, for the reasons given in, and upon the authority of, United Fuel Gas Company v. Mauk, 272 S.W.2d 810 and United Fuel Gas Company v. Hieneman, 272 S.W.2d 814 the motion for an appeal is granted and the judgment is reversed.